UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------    X
In re PLATINUM-BEECHWOOD LITIGATION           18-cv-6658     (JSR)
-----------------------------------    X
MARTIN TROTT, et al.,

       Plaintiffs,

               -v-                           18-cv-10936 (JSR)

PLATINUM MANAGEMENT (NY) LLC, et
al.,
                                           USDCSDNY
       Defendants.
                                           DOCUMENT
-----------------------------------    X
MELANIE L. CYGANOWSKI,                     ELECTRONICALLY FILED
                                           DOC #: _ ___,.++--+++-....-
       Plaintiff,                          DATF fTT,ED:~-1-1-~~+--

               -v-

BEECHWOOD RE LTD., et al.,

       Defendants.                           18-cv-12018 (JSR)


SENIOR HEALTH INSURANCE COMPANY OF                   ORDER
PENNSYLVANIA,

       Third-Party Plaintiff,

               -v-

BEECHWOOD RE LTD., et al.,

       Third-Party Defendants.
-----------------------------------    X


JED S. RAKOFF, U.S.D.J.

     Now before the Court is a letter motion by Ezra Beren

defendant in Trott et al. v. Platinum Management    (NY) LLC, et



                                 -1-
al., 18-cv-10936 (the "Trott action") and third-party defendant

in the amended third-party complaint by Senior Health Insurance

Company of Pennsylvania in Cyganowski v. Beechwood Re Ltd. et

al., 18-cv-12018 (the "Cyganowski action")   - seeking to sever

the claims against him in the Trott action and the Cyganowski

action. 18-cv-6658, ECF No. 687; 18-cv-10936, ECF No. 483; 18-

cv-12018, ECF No. 455. The Court hereby denies the motion for

the following reasons.

     First, severance would significantly frustrate judicial

economy, in a situation where this Court has been diligently

attempting to move forward in an efficient manner the entirety

of related actions consolidated under the heading In re

Platinum-Beechwood Litig., 18-cv-6658. See also Fed. R. Civ. P.

1. Since common questions of law and fact exist between Beren

and other defendants, and the claims against Beren and other

defendants arise from the same transactions, there is an obvious

benefit in not parceling out these cases separately.

     Second, the Court finds that Beren would not be unfairly

prejudiced by following the Consolidated Schedule governing

these cases. Beren has full access to the documents already

produced by other parties and has almost a month from now to

prepare for his own deposition. The Court has already eliminated

the only respect in which Beren might have suffered prejudice,


                               -2-
by granting Beren an extension until December 2, 2019 to answer

or move to dismiss the complaints against him, which is almost

six weeks after service was effectuated.

     Third, the Court is skeptical that Beren was completely

faultless for his tardy joinder to this case. For instance, long

before service was finally effected on Beren, Beren's parents

received service of the two complaints against Beren, so he

surely had notice of what was coming. Also, according to

plaintiffs in the Trott action, Beren's counsel, attended status

hearings in this case as early as December 2018.

     For these reasons, Beren's motion to sever is denied. The

Clerk of the Court is directed to close the enbries with the

docket numbers 687 in 18-cv-6658, 483 in 18-cv-10936, and 455 in

18-cv-12018.

     so   ORDERED.

Dated:      New York, NY
            November   fL,   2019
                                           ~-~
                                           J ~ RAKOFF, U.S.D.J.




                                    -3-
